The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 06/22/2020 amendment(s) /response(s) in the Application 16/876,570 by MARTIN et al. for “COMMUNICATIONS DEVICE AND METHOD COLLISION AVOIDANCE ON SHARED COMMUNICATIONS RESOURCES”, filed on 05/18/2020. The amendment/response has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 09/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers 10,111,251; 10,660,131 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Per the 06/22/2020 Amendment:  
Claims 1 and 4 are amended. 
Claims 2-3 are cancelled.
Claims 5-22 are newly added.
Therefore, claims 1 and 4-22 are pending.


Allowable Subject Matter
Claims 1 and 4-22 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants 06/22/2020 claim amendments (i.e. “and in a case that the signals transmitted by another of the communications devices are not detected, the transmitting the signals in the identified one or more predetermined sections of the shared communications resources comprises transmitting a message in one or more predetermined sections of the scheduling region corresponding to the identified one or more predetermined sections of the shared communications resources, and transmitting the signals in the one or more identified sections of the shared communications resources.” (as recited in claim 1 and similarly recited in claims 13 and 22)) have overcome the cited prior art. A detailed search has been performed and no prior art has 

With respect to the independent claims 1, 13 and 22, Richardson et al. (US20100202400A1) teaches A method of communicating using a communications device via a wireless access interface, the method comprising: (RICHARDSON, Fig. 1, paragraphs 22-23, teaching a wireless communication network 100 comprising a method, device and circuitry wherein base station 110 and terminals 120 are configured to perform peer-to-peer communications (i.e. performing device-to-device communications). Furthermore, Fig. 12, paragraphs 76-77, teach terminals 120a and 120b comprising a transmitter 1220, receiver 1256, 1258, and processors 1240, 1280 for performing the functions as described below.)
identifying one or more sections of a plurality of predetermined sections of shared communications resources of the wireless access interface for transmitting signals representing data to one or more other communications device, the plurality of predetermined sections of the shared communications resources of the wireless access interface being divided into time units; (RICHARDSON, Fig 4, paragraphs 39-40, teaching the plurality of resource blocks comprising resource elements are divided into time slots (i.e. time-units). Furthermore, Fig. 4, paragraphs 38-39, wherein the terminal (e.g. terminal A) selects a specific resource block comprising resource elements for transmitting peer discovery frames (i.e. identifying sections of a plurality of predetermined sections of shared communications resources of the wireless access interface for transmitting signals representing data to one or more other communications devices). Note: peer discovery resources allocated for the terminals corresponds to shared communications resources. Furthermore, Fig. 4, paragraphs 40-41, teach the terminal (e.g. terminal A) transmitting its peer discovery signal on the specified resource element (e.g. resource element 1) (i.e. transmitting signal in the identified one or more predetermined sections of the shared communications resources for at least one of the time divided units).)
transmitting signals in the identified one or more predetermined sections of the shared communications resources for at least one of the time units; detecting, for at least one subsequent time unit after a collision avoidance time, whether another of the one or more communications devices transmits signals in one or more of the identified sections of the shared communications resources; (RICHARDSON, Fig. 4, paragraphs 41-43, teach the terminal (e.g. terminal A) listening for peer discovery signals (i.e. detecting for at least one subsequent time unit) from other transmitting terminals (whether another of the one or more communication devices transmits signals) on the null resource element 2 (i.e. in one or more of the identified sections of the shared communications resources), wherein the duration of frame t comprising the null resource element correspond to a collision avoidance time.)
and transmitting, in a case that signals transmitted by another of the communications devices are not detected for the at least one subsequent time unit, signals in the one or more identified sections of the shared communications resources, the signals representing the data being communicated to the one or more other communications devices, (RICHARDSON, Fig. 4, paragraph 43, teach that “If no collision is detected on null resource element 2, then terminal A may continue to transmit its peer discovery signal on resource elements 3 and 4.”).
wherein the wireless access interface includes a scheduling region in the time divided units, the time units are separated by at least one time divided unit which includes one or more of the plurality of predetermined sections of the shared communications resources, and in combination with the time unit which includes the scheduling region provides repeating periodic sections of the wireless access interface, (RICHARDSON, Fig. 3, paragraphs 25, 31, teach a scheduling period during specified resource elements, and periodically transmitting a peer discovery signal over those resources).
the scheduling region provides a plurality of predetermined sections which correspond to the plurality of the predetermined sections of the shared communications resources so that transmitting a message in one of the predetermined sections of the scheduling region indicates to other communications devices that the corresponding one or more sections of the plurality of the shared communications resource will be used for transmitting signals representing the data by the communications device, (RICHARDSON, Fig. 3, paragraphs 25, 31, teach a scheduling period during specified resource elements, and periodically transmitting a peer discovery signal over those resources and Fig. 4, paragraph 43, teach that “If no collision is detected on null resource element 2, then terminal A may continue to transmit its peer discovery signal on resource elements 3 and 4.”). 
and the detecting, whether another of the one or more communications devices is transmitting signals in one or more of the identified sections of the shared communications resources in at least one time unit, comprises detecting whether another of the one or more communications devices has transmitted a message in one or more predetermined sections of the scheduling region which correspond to the identified one or more predetermined sections of the shared communications resources, (RICHARDSON, Fig. 3, paragraphs 25, 31, teach a scheduling period during specified resource elements, and periodically transmitting a peer discovery signal over those resources and Fig. 4, paragraph 43, teach that “If no collision is detected on null resource element 2, then terminal A may continue to transmit its peer discovery signal on resource elements 3 and 4.”).


LUO et al. (US20160057604A1) is directed to a user equipment acquiring discovery signal resources allocated by an eNodeB (eNB) to the user equipment, and the discovery signal resources include time-frequency domain resources used for sending or monitoring a discovery signal, and when the user equipment performs a D2D discovery operation, sending or monitoring the discovery signal according to acquired discovery signal resources to perform D2D discovery (Abstract). Particularly, Fig. 11, paragraphs 260-262, teach a determination that no there is no available discovery signal resources (i.e. communications resources cannot be identified). Furthermore, in a subsequent time period, the UE releases the discovery signal resources (i.e. detecting again whether one or more of the communication devices is transmitting in the shared resources). Moreover, Fig. 11, paragraphs 263-266, teach that after receiving the discovery signal resource release, the eNB allocates the to the UE with the high priority.

Van Phan et al. (US20120265818A1) is directed to selecting a channel for broadcasting wherein the selection is based on at least one of the following: the characteristics of the node and the state of the node; and causing a broadcast of information related to at least part of the properties of the node on the selected channel (Abstract). More particularly, Fig. 9, paragraph 88, teach selecting a channel (step 902), selecting a specified occasion (step 904), and broadcasting from a set of occasion (step 906).

Zangi et al. (US20090103558A1) is directed to providing a hybrid access arrangement using a contention-based channel and a scheduled channel on a communication link (Abstract). More particularly, Fig. 3, step 106, paragraph 31, teach scheduling specified users on a scheduled channel of a communications uplink based on contention overload.

Tavildar et al. (US20150271840A1) is directed to transmitting scheduling assignments (SA) during an initial communications period, followed by data transmissions for a certain time period in which a device monitors for transmissions during the SA period and then monitor for data transmissions during periods indicated in a received SA (Abstract). More particularly, Fig. 11, paragraphs 109-110, teach transmitting a scheduling assignment indicating resources for a subsequent transmission of data, and retransmitting the SA according to a predetermined retransmission pattern (step 1110).

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “and in a case that the signals transmitted by another of the communications devices are not detected, the transmitting the signals in the identified one or more predetermined sections of the shared communications resources comprises transmitting a message in one or more predetermined sections of the scheduling region corresponding to the identified one or more predetermined sections of the shared communications resources, and transmitting the signals in the one or more identified sections of the shared communications resources.” (as recited in claim 1 and similarly recited in claims 13 and 22).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
                                                                                                                                                                                                      /WALLI Z BUTT/Examiner, Art Unit 2412